         Case 4:20-cv-00042-CDL Document 47 Filed 03/08/21 Page 1 of 9



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                              COLUMBUS DIVISION

DOROTHEA L. JOYNER,                              *

      Plaintiff,                                 *

vs.                                              *
                                                         CASE NO. 4:20-cv-42 (CDL)
NATIONWIDE HOTEL MANAGEMENT                      *
COMPANY, LLC f/k/a WOODSPRING
HOTELS PROPERTY MANAGEMENT, LLC,                 *

      Defendant.                                 *


                                         O R D E R

      Dorothea      Joyner        alleges        that     her     former       employer,

Nationwide       Hotel    Management         Company,     LLC,    subjected      her    to

intentional       infliction        of       emotional     distress     because        two

management-level              employees,        including        Joyner’s         direct

supervisor, spread a false rumor throughout the workplace and

corporate office that Joyner was not qualified for her job and

had been promoted only because she had a sexual affair with her

former    boss.         The    Court     previously      concluded     that    Joyner’s

complaint     contained        sufficient       factual    allegations,        taken    as

true, to avoid summary dismissal.                    Joyner v. Nationwide Hotel

Mgmt. Co., No. 4:20-CV-42 (CDL), 2020 WL 5046869, at *3-*4 (M.D.

Ga. Aug. 26, 2020).             The Court dismissed all of Joyner’s other

claims.       See    generally         id.      Nationwide       now   seeks     summary

judgment    on    the    intentional         infliction    of    emotional     distress
         Case 4:20-cv-00042-CDL Document 47 Filed 03/08/21 Page 2 of 9



claim, arguing that Joyner cannot prove the essential elements

of her claim.            Joyner, on the other hand, asks the Court to

strike    Nationwide’s        defenses    from        its    answer.         As   discussed

below, Joyner’s motion to strike (ECF No. 22) is denied, and

Nationwide’s summary judgment motion (ECF No. 31) is granted.

I.    Joyner’s Motion to Strike (ECF No. 22)

      The      Court    may   strike     an       “insufficient       defense”      from    a

pleading.       Fed. R. Civ. P. 12(f).               Nationwide’s answer contains

sixteen “separate defenses.”              Answer 11-13, ECF No. 20.                  Joyner

wants the Court to strike them all.                   Her main contention is that

Nationwide did not allege enough facts to support the defenses.

But   most     of     these   defenses        are    fairly     read    as    denials      of

Joyner’s allegations, and all of them give Joyner notice of the

nature    of    the     defenses   and   the        issues    Nationwide      intends      to

raise.      The Court thus finds that Joyner’s arguments raised in

her motion to strike lack merit.                    In particular, her request to

strike the fifteenth defense—the defense most pertinent to the

present motion for summary judgment—is denied.                         That defense is

essentially         a    denial     of        Joyner’s       allegations          regarding

intentional infliction of emotional distress.                         This defense puts

Joyner    on    notice     that    Nationwide         intends    to    argue      that   she

cannot meet her burden of proving the elements of the claim,

including the element of severe emotional distress.                               The Court

finds no basis to strike it.


                                              2
         Case 4:20-cv-00042-CDL Document 47 Filed 03/08/21 Page 3 of 9



II.     Nationwide’s Motion for Summary Judgment (ECF No. 31)

        Nationwide         seeks      summary       judgment       on    Joyner’s        lone

remaining        claim:         her   claim       for   intentional       infliction        of

emotional distress.               Summary judgment may be granted only “if

the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter

of    law.”      Fed.      R.    Civ. P. 56(a).          In determining           whether   a

genuine dispute of material fact exists to defeat a motion for

summary       judgment,         the   evidence     is   viewed     in    the   light     most

favorable to the party opposing summary judgment, drawing all

justifiable inferences in the opposing party’s favor.                              Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).                                 A fact is

material if it is relevant or necessary to the outcome of the

suit.        Id. at 248.        A factual dispute is genuine if the evidence

would    allow       a   reasonable        jury    to   return     a    verdict    for   the

nonmoving party.           Id.

        A.     Factual Background

        Viewed in the light most favorable to Joyner, the present

record reveals the following                  facts.         Nationwide     operates two

hotels in Columbus, Georgia.                  The hotels are next to each other

and are referred to by the parties as Building 1 and Building 2.

Joyner       began       working      in   Building      2    as   a     guest     services

representative.           Her direct supervisor was Nelwyn Smith, and her

second level supervisor was Bill Mark.                         After working at the



                                               3
         Case 4:20-cv-00042-CDL Document 47 Filed 03/08/21 Page 4 of 9



hotel    for    approximately              seven       months,      Joyner    was      offered    a

promotion to be general manager of Building 2, and Smith was to

be transferred to Building 1.                          Joyner asserts that after her

promotion was announced but before she began her new role, Smith

began    to    resent     her.         After Joyner           began     her new        role,   she

reported      directly        to     Mark.         Several       months      later,     Mark     was

assigned       to   a     new       region    and       Robyn     Evans      became      Joyner’s

supervisor.

        Shortly after Joyner’s promotion was announced, an employee

told Joyner there was a rumor circulating about her: Smith said

that     Joyner     had      received        the       promotion       to    general     manager

because she slept with Mark.                    Joyner overheard Smith tell Evans

the same rumor, and she heard from other employees on several

occasions      that      Smith       was     saying      that    she    got      the    promotion

because she slept with Mark.                       This rumor was false; Joyner did

not have an affair with Mark.

        Around the same time Joyner overheard Smith tell Evans the

rumor, Evans told Joyner that she needed to improve her work and

placed     Joyner       on      a    performance          improvement         plan.        Joyner

believes that she was only placed on the performance improvement

plan    because     of       Smith’s       rumor.         Joyner      began      to    experience

stress     because        of        Smith’s        rumor      and     Evans’s         performance

improvement plan.            Joyner did not seek any medical treatment for

her    emotional        distress,      and     she      did     not   see    a   psychologist,


                                                   4
         Case 4:20-cv-00042-CDL Document 47 Filed 03/08/21 Page 5 of 9



psychiatrist, or counselor.                     Joyner Dep. 190:24-191:7, ECF No.

33.      One of Joyner’s children stated that                                Joyner would “cry

almost      daily.”          J.       Edley    Aff.       ¶ 13,    ECF       No.   35-6.      Joyner

asserts that she felt “pressure [to] outperform” and do her best

so she could “show” her employer that she was qualified for her

job.     Joyner Dep. 165:4-9, 188:9-16.                           Joyner was determined not

to go down because of the rumor, and she wanted to stay strong

for her family.              Joyner contends that she performed at a high

level,      was    a    model          employee,          and    even     outperformed        Smith.

Joyner also did well in her online university classes that she

took   while       working        at    the     hotel.           Id.    at    13:5-7,      14:16-21.

Joyner claims that notwithstanding her efforts, Evans terminated

her employment.              Soon after Joyner’s employment with Nationwide

ended,      she    began       an       enjoyable,          rewarding,         paid    job    at    an

organization           for    which       she       had    been        volunteering,       and     she

continued her university education.                             E.g., Pl.’s Resp. to Def.’s

Mot. for Summ. J. 10-11, ECF No. 35.

       B.     Discussion

       To    establish            a     claim       for         intentional        infliction      of

emotional         distress,           Joyner        must        prove    (1)       intentional      or

reckless     conduct         (2)       that    is    extreme       and    outrageous         and   (3)

causes emotional distress (4) that is severe.                                  Plantation at Bay

Creek Homeowners Ass'n, Inc. v. Glasier, 825 S.E.2d 542, 550

(Ga. Ct. App. 2019).                  She must prove all four elements.                      Without


                                                     5
         Case 4:20-cv-00042-CDL Document 47 Filed 03/08/21 Page 6 of 9



severe     emotional         distress,     Joyner’s      claim        for       intentional

infliction       of    emotional    distress       fails,      even    if       Joyner     did

present    enough      evidence    to     establish      intentional            or   reckless

outrageous conduct that caused some distress and a sufficient

basis     for    holding      Nationwide        liable    for    the        acts     of    its

employees.        See id. (stating that all four elements—including

severe emotional distress—must be present to support a claim of

intentional infliction of emotional distress).

        “Emotional distress includes all highly unpleasant mental

reactions       such   as    fright,     horror,      grief,    shame,       humiliation,

embarrassment,          anger,     chagrin,        disappointment,              worry,     and

nausea.”        Id. at 551 (quoting Abdul-Malik v. AirTran Airways,

Inc., 678 S.E.2d 555, 560 (Ga. Ct. App. 2009)).                         Liability only

arises    where       emotional    distress      is    “extreme.”           Id.      (quoting

Abdul-Malik, 678 S.E.2d at 560).                 “The law intervenes only where

the distress inflicted is so severe that no reasonable person

could be expected to endure it.”                  Id. (quoting Abdul-Malik, 678

S.E.2d at 560).             In Plantation at Bay Creek, for example, the

Georgia    Court       of    Appeals    found     that    the    plaintiff           had   not

established severe emotional distress.                   Id. at 551.             There, the

plaintiff       “suffered      headaches    for       approximately         a    week”     and

mentioned “them to her doctor during her annual physical,” and

she experienced “fears for her safety and that of her children”

after her homeowners association encouraged its members to cross


                                            6
         Case 4:20-cv-00042-CDL Document 47 Filed 03/08/21 Page 7 of 9



her   property     to   access     a    lake.        Id.        The    Georgia    Court    of

Appeals found that these feelings, “while certainly unpleasant,

[did]    not     constitute   emotional            distress      ‘so    severe    that     no

reasonable       person    could       be    expected      to     endure    it.’”         Id.

(quoting Abdul-Malik, 678 S.E.2d at 560).                         Likewise, in Abdul-

Malik, the Georgia Court of Appeals found that the plaintiff had

not     established       severe       distress;      although         he   had    trouble

sleeping and gained weight, there was no evidence that he took

medication or sought professional help.                     Abdul-Malik, 678 S.E.2d

at 560.         “While unpleasant, the sleeplessness and weight gain

are not so severe that no reasonable person could be expected to

endure them.”       Id.

        Joyner contends that she suffered stress and anxiety and

cried often because of Smith and Evans’s conduct.                           She does not

assert that she had any other symptoms.                          She admits that she

never    sought     any    medical          treatment      or    counseling       for     her

emotional distress.         She emphasizes that she tried to rise above

the rumor and show Nationwide that she was qualified for her job

by performing at a high level and being a model employee.                                 And

Joyner insists that she did a great job despite the stress—that

she     chose     “fighting    back         over    seeking       emotional       distress

intervention.”          Pl.’s Resp. to Def.’s Mot. for Summ. J. 10.

Based on this record, the Court cannot find that Joyner suffered




                                              7
         Case 4:20-cv-00042-CDL Document 47 Filed 03/08/21 Page 8 of 9



emotional distress so severe that no reasonable person could be

expected to endure it.

        Joyner      compares          her    emotional           distress      to     the    distress

suffered       by    the    plaintiffs           in       Lightning       v.   Roadway       Express,

Inc., Anderson v. Chatham, and Coleman v. Housing Authority of

Americus.           But    those       cases      are       easily       distinguishable.           In

Lightning,       there         was    evidence        that       the    employer’s        outrageous

conduct       caused       the   plaintiff            to    suffer       “a    psychotic      episode

which     included          manifestations                 of    paranoid        delusions”        and

resulted in the plaintiff being hospitalized in a mental health

facility.           60    F.3d       1551,      1555,      1558    (11th       Cir.    1995).       In

Anderson, there was evidence that the plaintiff’s boss’s two-

year pattern of abusive behavior and threats caused a flare-up

of      the         plaintiff’s             ulcer          and         “significant          physical

manifestations.”               379 S.E.2d 793, 800 (Ga. Ct. App. 1989).                            And

in   Coleman,            the     plaintiff            presented           evidence          that   her

supervisor’s             constant           sexual         harassment          caused        physical

manifestations            like        headaches           and    chest        pains    and     mental

symptoms like despondency and depression.                                 381 S.E.2d 303, 305

(Ga. Ct. App. 1989).                 The plaintiff sought medical treatment for

these    symptoms          and       was    hospitalized          for     pain      and     recurring

headaches that her doctor attributed at least in part to job-

related stress.            Id. at 306.            In contrast, here, Joyner did not

present       any        evidence          of    any        serious       prolonged          physical


                                                      8
         Case 4:20-cv-00042-CDL Document 47 Filed 03/08/21 Page 9 of 9



manifestations of her stress aside from alleged crying, and she

did not present any evidence that her stress was so severe that

it required medical or            psychological treatment.             Joyner also

relies     on     Nicholson       v.     Windham,     where     the        plaintiff’s

intentional infliction of emotional distress claim survived a

motion    to    dismiss    because       the    plaintiff     adequately      alleged

severe    emotional       distress      under    Georgia’s     liberal       pleading

standard.       571 S.E.2d 466, 470 (Ga. Ct. App. 2002).                   This case,

though, is past the pleading stage, and Joyner was obligated to

point to evidence of severe emotional distress.                       She did not.

Without evidence that Joyner suffered severe emotional distress,

her   claim     for    intentional       infliction    of     emotional      distress

fails.         Since   Joyner’s    intentional        infliction      of    emotional

distress claim fails because she did not prove severe emotional

distress, Nationwide is entitled to summary judgment, and the

Court need not evaluate the other elements of this claim.

                                       CONCLUSION

      For the reasons set forth above, Joyner’s motion to strike

(ECF No. 22) is denied and Nationwide’s summary judgment motion

(ECF No. 31) is granted.

      IT IS SO ORDERED, this 8th day of March, 2021.

                                               S/Clay D. Land
                                               CLAY D. LAND
                                               U.S. DISTRICT COURT JUDGE
                                               MIDDLE DISTRICT OF GEORGIA



                                           9
